DETAILED ACTION

This action is responsive to communications filed on December 16, 2019. This action is made Non-Final.
Claims 1-20 are pending in the case.
Claims 1, 11, and 13 are independent claims.
Claims 1-20 are rejected.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al., US Patent Application Publication no. US 2021/0103854 (“Misra”), and further in view of Brav et al, US Patent Application Publication no. US 2015/0309989 (“Brav”).
Claim 1:
	Misra teaches or suggests a method comprising:
 identifying a potential item within a document (see para. 0023 - map each text element of a plurality of text elements 104 of a corpus 106 into an embedding space 108 that includes a plurality of embeddings 110 that are represented as vectors; para. 0070 - unit of text that needs to be analyzed at a time may be referred to as a text element (e.g., the text elements 104 of the corpus 106.);
performing an analysis of the potential item at a plurality of levels of granularity that includes two or more of a sentence level, a segment level, or a document level (see para. 0070 - text analytics problem may include a defined granularity of text at which the text is being analyzed to design a solution for an underlying application. For example, the granularity may include a document level granularity, a paragraph level granularity, a sentence level granularity, a phrase level granularity, or a word level granularity. unit of text that needs to be analyzed at a time may be referred to as a text element (e.g., the text elements 104 of the corpus 106.);
wherein the document comprises a plurality of segments and a plurality of sentences, wherein at least one segment of the plurality of segments includes multiple sentences of the plurality of sentences (see Fig. 1; para. 0018 - implemented at a syntactic level at the scale of individual records (e.g., documents); para. 0070 - text analytics problem may include a defined granularity of text at which the text is being analyzed to design a solution for an underlying application. For example, the granularity may include a document level granularity, a paragraph level granularity, a sentence level granularity, a phrase level granularity, or a word level granularity. For the apparatus 100, a unit of text that needs to be analyzed at a time may be referred to as a text element (e.g., the text elements 104 of the corpus 106).);
wherein performing the analysis of the potential item at the plurality of levels of granularity produces a plurality of outputs, one for each level of granularity in the plurality of levels of granularity (see para. 0070 - granularity may include a document level granularity, a paragraph level granularity, a sentence level granularity, a phrase level granularity, or a word level granularity. For the apparatus 100, a unit of text that needs to be analyzed at a time may be referred to as a text element (e.g., the text elements 104 of the corpus 106); para. 0072 - map each text element of a plurality of text elements 104 of the corpus 106 into the embedding space 108 that includes a plurality of embeddings 110 that are represented as vectors; para. 0073 - Embeddings may be generated at various levels of granularities of the text (e.g., starting at the word level) using techniques such as Word2Vec, Glove, latent semantic analysis (LSA), topic modeling, etc.);
inputting the plurality of outputs into a machine-learned model to generate a score for the potential item (see Fig. 1; para. 0076 - semantic network generator 112 may determine semantic relatedness between each pair of vectors in the embedding space. information may be used to generate the semantic network; para. 0077 - semantic network generator 112 may determine strength of semantic relationships by determining network strengths of each text element. strength of semantic relationships may provide a measure of how semantically well-connected a text element is with all other text elements in a corpus.);
based on the score (see para. 0077 - The strength of semantic relationships may provide a measure of how semantically well-connected a text element is with all other text elements in a corpus. The different shades to illustrate the text elements of FIG. 5 may represent different classes (e.g., closely related groups) of text elements (e.g., Cl, C2, C3, and C4). Thus text elements in each of these classes may be semantically well-connected.); 
wherein the method is performed by one or more computing devices (see Fig. 10.).
Misra fails to explicitly disclose causing the potential item to be presented on a computing device; in response to user selection of the potential item while the potential item is presented on the computing device, creating an association between the potential item and the document.
Brav teaches or suggests causing the potential item to be presented on a computing device; in response to user selection of the potential item while the potential item is presented on the computing device, creating an association between the potential item and the document (see 12A, 12B, 13A-13D; para. 0013 - analyzing and modifying documents, and machines and machine states for providing an interface for groupings of lexical units of documents, for use in analysis of the documents through corpora of persons or related works; para. 0207 - present the relevant portions that are broken down into lexical units, with other portions of the document; para. 0213 - document construction/deconstruction module 6520 may include construction module 6522, which may use automation to attempt to construe the auto-identified lexical units of the relevant portions of the document (e.g., the claims), e.g., through the use of intrinsic evidence (e.g., the other portions of the document, e.g., the specification) or extrinsic evidence (e.g., one or more dictionaries, etc.); para. 0242 – client input that is configured to associate at least one lexical unit of the set of one or more lexical units with the further portion of the base document that defines the at least one lexical unit and that is obtaining such that the at least one lexical unit is spatially linked to the further portion when displayed visually; para. 0296 - input from the client regarding a designated lexical unit (e.g., a specific word or set of words that further define the first word)) associated with the segment (e.g., the first 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include causing the potential item to be presented on a computing device; in response to user selection of the potential item while the potential item is presented on the computing device, creating an association between the potential item and the document for the purpose of efficiently visually indicating related content with a document based on user interaction, as taught by Brav (0213, 0297).
Claim(s) 13:
Claim(s) 13 correspond to Claim 1, and thus, Misra and Brav teach or suggest the limitations of claim(s) 13 as well.



Claims 2-12 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Misra, in view of Brav, and further in view of Kota et al., US Patent Application Publication no. US 2020/040101661 (“Kota”).
Claim 2:
Misra further taches or suggests wherein: the plurality of levels of granularity include the sentence level (see para. 0070 - granularity may include a document level granularity, a paragraph level granularity, a sentence level granularity, a phrase level granularity, or a word level granularity. For the apparatus 100, a unit of text that needs to be analyzed at a time may be referred to as a text element (e.g., the text elements 104 of the corpus 106); para. 0072 - map each text element of a plurality of text elements 104 of the corpus 106 into the embedding space 108 that includes a plurality of embeddings 110 that are represented as vectors; para. 0073 - Embeddings may be generated at various levels of granularities of the text (e.g., starting at the word level) using techniques such as Word2Vec, Glove, latent semantic analysis (LSA), topic modeling, etc.).
Kota more specifically teaches or suggests performing analysis of the potential item at the sentence level comprises: identifying, in the document, a sentence in which the potential item occurs; identifying a potential embedding for the potential item; identifying a sentence embedding for the sentence; generating an output of the plurality of outputs based on the potential embedding and the sentence embedding (see para. 0012 - language model includes a bidirectional transformer encoder. Input into the language model includes an embedding of each token in a sentence or document, which is summed with an embedding of the token's position in the sentence or document and an embedding of the segment (e.g., sentence) containing the token. During training, weights in layers of the bidirectional 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include performing analysis of the potential item at the sentence level comprises: identifying, in the document, a sentence in which the potential item occurs; identifying a potential embedding for the potential item; identifying a sentence embedding for the sentence; generating an output of the plurality of outputs based on the potential embedding and the sentence embedding for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 11 and 14:
Claim(s) 11 and 14 correspond to Claim 2, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 11 and 14 as well.

Claim 3:
	Kota further teaches or suggests inputting the potential embedding and the sentence embedding into an encoder that produces preliminary output; inputting the preliminary output into a second machine-learned model that generates the output (see para. 0013 – Multiple embeddings for multiple consecutive user sessions are optionally combined into a single embedding (e.g., using a max pooling operation, recurrent neural network, long 
	Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include inputting the potential embedding and the sentence embedding into an encoder that produces preliminary output; inputting the preliminary output into a second machine-learned model that generates the output for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 15:
Claim(s) 15 correspond to Claim 3, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 15 as well.

Claim 4:
Kota further teaches or suggests identifying a plurality of tokens in the sentence; based on the plurality of tokens, identifying a plurality of token embeddings, each corresponding to a different token of the plurality of tokens; generating the sentence embedding based on the plurality of token embeddings (see para. 0012 - language model includes a bidirectional transformer encoder. Input into the language model includes an embedding of each token in a sentence or document, which is summed with an embedding of the token's position in the sentence or document and an embedding of the segment (e.g., sentence) containing the token. During training, weights in layers of the bidirectional transformer encoder are updated so that vectors in the final hidden layer of the encoder can be used; para. 0013 - can be used to perform subsequent prediction or inference. Multiple embeddings for multiple consecutive user sessions are optionally combined into a single embedding (e.g., using a max pooling operation, recurrent neural network, long shortterm memory (LSTM) network, etc.); para. 0048 - Input into the BERT model includes embedded and/ or encoded representations of tokens in sentences 212, positions of the tokens in sentences 212, ordinal sequences of segments or sentences 212 in the same input, separators between tokens in different sentences 212, and/or a classification token that is used to generate an aggregate output representation of each input; para. 0050 - model-creation apparatus 210 sum the token embedding, segment embedding, and position embedding for each token into an input embedding for th token and uses input 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include identifying a plurality of tokens in the sentence; based on the plurality of tokens, identifying a plurality of token embeddings, each corresponding to a different token of the plurality of tokens; generating the sentence embedding based on the plurality of token embeddings for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 16:
Claim(s) 16 correspond to Claim 4, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 16 as well.

Claim 5:
As indicated above, Misra teaches or suggests determining a similarity between the segment-level embedding and the potential embedding; generating an output of the plurality of outputs based on the similarity associated with each segment of the plurality of segments (see Fig. 1; para. 0076 - semantic network generator 112 may determine semantic relatedness between each pair of vectors in the embedding space. information may be used to generate the semantic network; para. 0077 - semantic network generator 112 may determine strength of semantic relationships by determining network strengths of each text element. strength of semantic relationships may provide a measure of how semantically well-connected a text element is with all other text elements in a corpus. The 
	Kota further teaches or suggests the plurality of levels of granularity include the segment level; performing the analysis of the potential item at the segment level comprises: identifying a plurality of potential items included within the document; sorting the plurality of potential items into the plurality of segments, each segment including one or more potential items from the plurality of potential items; identifying a potential embedding for the potential item; for each segment of the plurality of segments: determining a segment-level embedding that is based on the one or more potential items that are included in said each segment (see para. 0012 - language model includes a bidirectional transformer encoder. Input into the language model includes an embedding of each token in a sentence or document, which is summed with an embedding of the token's position in the sentence or document and an embedding of the segment (e.g., sentence) containing the token. During training, weights in layers of the bidirectional transformer encoder are updated so that vectors in the final hidden layer of the encoder can be used; para. 0013 - can be used to perform subsequent prediction or inference. Multiple embeddings for multiple consecutive user sessions are optionally combined into a single embedding (e.g., using a max pooling operation, recurrent neural network, long shortterm memory (LSTM) network, etc.); para. 0047 - inputs a sentence representing each activity sequence into a language model 208 and obtains output embeddings; para. 0048 - Input into the BERT model includes embedded 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include the plurality of levels of granularity include the segment level; performing the analysis of the potential item at the segment level comprises: identifying a plurality of potential items included within the document; sorting the plurality of potential items into the plurality of segments, each segment including one or more potential items from the plurality of potential items; identifying a potential embedding for the potential item; for each segment of the plurality of segments: determining a segment-level embedding that is based on the one or more potential items that are included in said each segment for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 17:
Claim(s) 17 correspond to Claim 5, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 17 as well.

Claim 6:
	Kota further teaches or suggests identifying, within the document, a plurality of text chunks; for each text chunk of the plurality of text chunks, assigning said each text chunk to a segment of the plurality of segments (see para. 0012 - language model includes a 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include identifying, within the document, a plurality of text chunks; for each text chunk of the plurality of text chunks, assigning said each text chunk to a segment of the plurality of segments for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 18:
Claim(s) 18 correspond to Claim 6, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 18 as well.

Claim 7:
	Kota further teaches or suggests wherein a particular segment-level embedding of a particular segment of the plurality of segments is based on a plurality of potential item embeddings that correspond to multiple potential items that are includes in the particular segment (see para. 0012 - language model includes a bidirectional transformer encoder. Input into the language model includes an embedding of each token in a sentence or document, which is summed with an embedding of the token's position in the sentence or document and an embedding of the segment (e.g., sentence) containing the token. During training, weights in layers of the bidirectional transformer encoder are updated so that vectors in the final hidden layer of the encoder can be used; para. 0013 - can be used to perform subsequent prediction or inference. Multiple embeddings for multiple consecutive user sessions are optionally combined into a single embedding (e.g., using a max pooling operation, recurrent neural network, long shortterm memory (LSTM) network, etc.); para. 0047 - inputs a sentence representing each activity sequence into a language model 208 and obtains output embeddings; para. 0048 - Input into the BERT model includes embedded and/ or encoded representations of tokens in sentences 212, positions of the tokens in sentences 212, ordinal sequences of segments or sentences 212 in the same input, separators between tokens in different sentences 212, and/or a classification token that is used to generate an aggregate output representation of each input.).
wherein a particular segment-level embedding of a particular segment of the plurality of segments is based on a plurality of potential item embeddings that correspond to multiple potential items that are includes in the particular segment for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 19:
Claim(s) 19 correspond to Claim 7, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 19 as well.

Claim 8:
As indicated above, Misra teaches or suggests for each embedding in the plurality of embeddings: determining a similarity measure between said each embedding and the potential embedding; adding the similarity measure to a set of similarity measures; generating an output of the plurality of outputs based on the set of similarity measures (see Fig. 1; para. 0076 - semantic network generator 112 may determine semantic relatedness between each pair of vectors in the embedding space. information may be used to generate the semantic network; para. 0077 - semantic network generator 112 may determine strength of semantic relationships by determining network strengths of each text element. strength of semantic relationships may provide a measure of how semantically well-connected a text element is with all other text elements in a corpus. The strength of semantic relationships may provide a measure of how semantically well-connected a text 
	Kota further teaches or suggests wherein the potential item is a particular type of entity; the plurality of levels of granularity include the document level; performing the analysis of the potential item at the document level comprises: identifying a plurality of items, each of which is a type that is different from the particular type, included within the document; identifying  a plurality of entity embeddings, one for each entity in the plurality of items; identifying a potential embedding for the potential item; for each entity embedding: between said each entity embedding (see para. 0012 - language model includes a bidirectional transformer encoder. Input into the language model includes an embedding of each token in a sentence or document, which is summed with an embedding of the token's position in the sentence or document and an embedding of the segment (e.g., sentence) containing the token. During training, weights in layers of the bidirectional transformer encoder are updated so that vectors in the final hidden layer of the encoder can be used; para. 0013 - can be used to perform subsequent prediction or inference. Multiple embeddings for multiple consecutive user sessions are optionally combined into a single embedding (e.g., using a max pooling operation, recurrent neural network, long shortterm memory (LSTM) network, etc.); para. 0017 - companies, employers, and/or recruiters; para. 0019 - types of attributes to the entities as potential additions to the entities' profiles; para. 0023 - data ( e.g., data 1122, data x 124) related to the entities' profiles and activities on online network 118 is aggregated into a data repository 134 for subsequent retrieval 
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include wherein the potential item is a particular type of entity; the plurality of levels of granularity include the document level; performing the analysis of the potential item at the document level comprises: identifying a plurality of items, each of which is a type that is different from the particular type, included within the document; identifying  a plurality of entity embeddings, one for each entity in the plurality of items; identifying a potential embedding for the potential item; for each entity embedding: between said each entity embedding for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).
Claim(s) 20:
Claim(s) 20 correspond to Claim 8, and thus, Misra, Brav, and Kota teach or suggest the limitations of claim(s) 20 as well.


	Kota further teaches or suggests wherein the potential item is a name of a skill and the document is an opportunity posting (see para. 0024 - Data in data repository 134 is then used to generate recommendations and/or other insights related to listings of jobs or opportunities; para. 0025 - data in data repository 134 and one or more machine learning models are used to produce rankings of candidates associated with jobs or opportunities. identify candidates 116 as users and/or members of online network 118 with skills, work experience, and/or other attributes or qualifications that match the corresponding jobs, positions, roles, and/or opportunities; para. 0026 - data of candidates 116 is inputted into the machine learning model(s), along with features and/or characteristics of the corresponding opportunities (e.g., required or desired skills, education, experience, industry, title, etc.). machine learning model(s) output scores representing the strengths of candidates 116 with respect to the opportunities and/or qualifications related to the opportunities ( e.g., skills.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include wherein the potential item is a name of a skill and the document is an opportunity posting for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).


Claim 10:
based on the association and one or more attributes of a plurality of users; causing data about the document to be presented to each user in the subset of the plurality of users (see para. 0025 - identify candidates 116 as users and/or members of online network 118 with skills, work experience, and/or other attributes or qualifications that match the corresponding jobs, positions, roles, and/or opportunities; para. 0026 - candidates 116 are identified, profile and/or activity data of candidates 116 is inputted into the machine learning model(s), along with features and/or characteristics of the corresponding opportunities (e.g., required or desired skills, education, experience, industry, title, etc.). In tum, the machine learning model(s) output scores representing the strengths of candidates 116 with respect to the opportunities and/or qualifications related to the opportunities (e.g., skills, current position, previous positions, overall qualifications, etc.); para. 0060 - generate recommendations 244 related to one or more sets of users based on session histories 228, output embeddings 224, and/or other features inputted into one or more machine learning models; para. 0061 - candidate's strength or quality with respect to requirements or qualifications of the job; para. 0062 - uses the model parameters and features to generate a set of scores 240 between the candidate and a set of jobs. displayed to the candidate; outputs some or all jobs or queries in rankings 242 as recommendations 244 to the corresponding candidates.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include based on the association and one or more attributes of a plurality of users; causing data about the document to be presented to each user in the subset of the plurality of users for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).

Claim 12:
	Kota further teaches or suggests wherein the document is provided by a user and the computing device is operated by the user (see Fig. 2; para. 0011 - documents representing sequences of activity for different users. Each document includes one or more sentences, with each sentence describing one or more user actions with a module, feature, tool, and/or system. For example, each document inputted into the language model includes a window of user sessions and/or actions.).
Accordingly, it would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to modify the system and method, taught in Misra, to include wherein the document is provided by a user and the computing device is operated by the user for the purpose of efficiently using embeddings to generate models for subsequent prediction or inference, as taught by Kota (0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew T McIntosh whose telephone number is (571)270-7790. The examiner can normally be reached M-Th 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T MCINTOSH/Primary Examiner, Art Unit 2176